DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed April 6, 2021.
	Claims 1-20 are pending.  Claims 1, 8 and 17 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on April 6, 2021, May 13, 2021, June 3, 2021, July 12, 2021, August 3, 2021, August 13, 2021, December 31, 2021, January 7, 2022 and March 29, 2022.  These IDSs have been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains a phrase that can be implied (i.e. “Disclosed herein”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (U.S. 2016/0078911; hereinafter “Fujiwara”).
	Regarding independent claim 1, Fujiwara discloses an apparatus (Fig. 1) comprising:
	a plurality of address registers each configured to store an address signal (Fig. 4: 61, see page 5, par. 0074);
	first (Fig. 5(A):62R and G) and second circuits (Fig. 5(A): 62W) configured to alternately select one of the address registers (see page 5, par. 0076-0077); and
	a third circuit (Fig. 5(A): 62S and 62L) configured to prevent the first circuit from selecting a first address register included in the address registers when the second circuit selects the first address register immediately before (When WP=RP the select signal PSEL applies a low level, see page 5, par. 0078).
	Applicant is reminded of MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Fujiwara’s apparatus appears to be identical to applicant’s apparatus, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
	Regarding claim 2, Fujiwara discloses the limitations with respect to claim 1.
As discussed above, Fujiwara’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the third circuit does not prevent the second circuit from selecting the first address register when the first circuit selects the first address register immediately before.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Fujiwara’s apparatus appears to be identical to applicant’s apparatus, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 3, Fujiwara discloses wherein the first circuit cyclically selects one of the address registers (see also page 5, par. 0077).
Regarding claim 4, Fujiwara discloses wherein the third circuit (Fig. 5(A): 62S and 62L) causes the first circuit to skip the first address register when the second circuit selects the first address register immediately before (When WP=RP the select signal PSEL applies a low level, see page 5, par. 0078).
Regarding claim 5, Fujiwara discloses wherein the second circuit selects one of the address registers based on count values assigned to the address registers (see page 5, par. 0076).
Regarding claim 6, Fujiwara discloses an address convertor (Fig. 4: 60) that generates a refresh address (Fig. 4: RADDb, see page 5, par. 0073) based on the address signal stored in a selected one of the address registers (Fig. 4: 61) by the first (Fig. 5(A): 62R and G) or second circuit (Fig. 5(A): 62W).
Regarding claim 7, Fujiwara discloses a fourth circuit configured to provide an address signal of an address register selected by the first circuit or provide an address signal of an address register selected by the second circuit (Fig. 4: 42, see also page 5, par. 0077).
Regarding claim 8, Fujiwara discloses a method comprising:
storing a plurality of address signals in a corresponding a plurality of address registers (Fig. 4: 61, see page 5, par. 0074);
alternately selecting one of the plurality of address registers (see page 5, par. 0076-0077) with a first circuit (Fig. 5(A):62R and G) and a second circuit (Fig. 5(A): 62W); and
preventing the first circuit from selecting a first address register of the plurality of address registers when the second circuit selects the first address register immediately before (When WP=RP the select signal PSEL applies a low level, see page 5, par. 0078).
Regarding claim 10, Fujiwara discloses wherein selecting one of the plurality of address registers with the first circuit comprises cyclically selecting one of the address registers of the plurality of registers (see also page 5, par. 0077).
Regarding claim 11, Fujiwara discloses wherein preventing the first circuit from selecting the first address register comprises causing, with the third circuit (Fig. 5(A): 62S and 62L), the first circuit to skip the first address register (When WP=RP the select signal PSEL applies a low level, see page 5, par. 0078).
Regarding claim 12, Fujiwara discloses wherein selecting one of the plurality of address registers with the second circuit comprises selecting one of the address registers based on count values assigned to the plurality address registers (see page 5, par. 0076).
Regarding claim 13, Fujiwara discloses wherein the one of the plurality of address registers selected by the second count value has a higher count value of the count values assigned to the plurality of registers (write point signal WP is updated in response to signals P1 and P2 when any of the signals MAX0-MAXp is activated, see page 5, par. 0076).
Regarding claim 14, Fujiwara discloses generating, with an address convertor (Fig. 4: 60) a refresh address (Fig. 4: RADDb, see page 5, par. 0073) based on the address signal stored in a selected one of the address registers (Fig. 4: 61) by the first (Fig. 5(A): 62R and G) or second circuit (Fig. 5(A): 62W).
Regarding claim 15, Fujiwara discloses providing, with a fourth circuit the address signal of the address register selected by the first circuit (Fig. 4: 42, see also page 5, par. 0077) or the second circuit to the address convertor.
Regarding claim 16, Fujiwara discloses wherein the fourth circuit provides the address signal of the address register selected by the first circuit or the second circuit (Fig. 4: 42, see also page 5, par. 0077) based on a state of a control signal (Fig. 4: SEL).
Regarding claim 17, Fujiwara discloses an apparatus (Fig. 1) comprising:
an address storing circuit (Fig. 4: 61) comprising:
a plurality of address registers each configured to store an address signal (see page 5, par. 0074);
first (Fig. 5(A):62R and G) and second circuits (Fig. 5(A): 62W) configured to alternately select one of the address registers (see page 5, par. 0076-0077); and
a third circuit (Fig. 5(A): 62S and 62L) configured to prevent the first circuit from selecting a first address register included in the address registers when the second circuit selects the first address register immediately before (When WP=RP the select signal PSEL applies a low level, see page 5, par. 0078);
an address convertor (Fig. 4: 60) configured to generate a refresh address (Fig. 4: RADDb, see page 5, par. 0073) based on the address signal stored in a selected one of the address registers (Fig. 4: 61) by the first (Fig. 5(A): 62R and G) or second circuit (Fig. 5(A): 62W); and
a refresh address selector (Fig. 4: 42) configured to provide the refresh address generated by the address convertor (Fig. 4: RADD) or a normal refresh address to refresh a row of memory array.
Regarding claim 18, Fujiwara discloses a refresh state circuit configured to provide a signal to the refresh address generator to control whether the refresh address or the normal refresh address is provided (Fig. 4: 41, RADDa).
Regarding claim 19, Fujiwara discloses wherein the address convertor further generates a plurality of refresh addresses based on the address signal (Fig. 4: RADDb, see page 5, par. 0073).
Regarding claim 20, Fujiwara discloses wherein the first circuit cyclically selects one of the address registers (see also page 5, par. 0077) and wherein the second circuit selects one of the address registers based on count values assigned to the address registers (see page 5, par. 0076).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9, there is no teaching or suggestion in the prior art of record to provide the recited step of allowing, with the third circuit, the second circuit to select the first address register when the first circuit selects the first address register immediately before.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825